
	
		II
		109th CONGRESS
		2d Session
		S. 3768
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2006
			Mr. Leahy (for himself,
			 Mr. Specter, Mr. Dorgan, and Mr.
			 Harkin) introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To prohibit the procurement of victim-activated landmines
		  and other weapons that are designed to be victim-activated.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Victim-Activated Landmine
			 Abolition Act of 2006.
		2.Findings
			Congress makes
			 the following findings:
				(1)Victim-activated
			 landmines and other weapons that are designed to be victim-activated
			 indiscriminately threaten lives in more than 80 countries. Civilians, including
			 tens of thousands of children, have been the primary victims of these
			 weapons.
				(2)Victim-activated
			 landmines and other weapons that are designed to be victim-activated have
			 killed and maimed United States and coalition troops in Afghanistan, Iraq, and
			 elsewhere.
				(3)The United States
			 was the first nation to call for a comprehensive ban on antipersonnel landmines
			 in 1994 and has not exported antipersonnel mines since 1992, produced
			 antipersonnel landmines since 1997, or used antipersonnel landmines since
			 1991.
				(4)The United States
			 sets an example for the world by remaining a global leader in funding for mine
			 clearance, mine risk education, and mine survivor assistance.
				(5)The United States
			 has acquired reliable technology that enables all weapons to be equipped with
			 man-in-the-loop targeting and triggering capabilities, meaning that the device
			 can be activated only in response to an intentional act by a person.
				3.Sense of
			 congress
			The United
			 States Government should continue to set an example for other countries by
			 banning procurement of victim-activated landmines and other weapons that are
			 designed to be victim-activated.
			4.Prohibition
			Notwithstanding
			 any other provision of law, the Federal Government may not procure
			 victim-activated landmines or any other weapon designed to be victim-activated
			 in any circumstance.
			
